Case 1:20-cv-00119-DDD-NYW Document 25 Filed 08/19/20 USDC Colorado Page 1 of 2




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLORADO

  Civil Action No.: 1:20-cv-0119-NYW

   FRED NEKOUEE, individually,             :
                                           :
                    Plaintiff,             :
                                           :
   vs.                                     :
                                           :
   VILLA SHOPPING CENTER, LLC, a Colorado:
   limited liability company;              :
                                           :
                    Defendant.             :
   _______________________________________ /


                  JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

         Plaintiff, Fred Nekouee, by his counsel, and Defendant, Villa Shopping Center, LLC, by

  its counsel, hereby stipulate to the dismissal of all claims brought against Villa Shopping Center,

  LLC in this cause of action in its entirety, with prejudice pursuant to Fed. R. Civ. P.

  41(a)(1)(A)(ii), with each party to bear his or its own costs, including attorneys’ fees, except as

  otherwise agreed.

  Respectfully submitted,

  s/Robert J. Vincze
  Robert J. Vincze (CO #28399)
  Law Offices of Robert J. Vincze
  PO Box 792
  Andover, Kansas 67002
  Phone: 303-204-8207
  Email: vinczelaw@att.net

  Attorney for Plaintiff Fred Nekouee

  and




                                                    1
Case 1:20-cv-00119-DDD-NYW Document 25 Filed 08/19/20 USDC Colorado Page 2 of 2




  s/Matthew D. Clark
  Matthew D. Clark (CO #44704)
  Jeffrey S. Beck
  Faegre Drinker Biddle & Reath LLP
  1470 Walnut Street, Suite 300
  Boulder, CO 80302
  Phone: 303-447-7727
  Email: matthew.clark@faegredrinker.com
  Phone: 317-237-8329
  Email: Jeffrey.beck@faegredrinker.com

  Attorneys for Defendant Villa Shopping Center, LLC



                                   CERTIFICATE OF SERVICE

         I hereby certify that on this 19th day of August 2020, I filed a true and correct copy of the
  foregoing Stipulation via the Court’s CM/ECF system.


                                                s/Robert J. Vincze
                                                Robert J. Vincze (CO #28399)




                                                   2
